NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 20-2381
                                    _______________


                            DEYVI ALEXANDER DE LEON,
                                           Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                                    _______________

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A214-261-311)
                           Immigration Judge: Jason L. Pope
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a):
                                   March 16, 2021
                                  _______________

                      Before: SHWARTZ, PORTER, and MATEY,
                                  Circuit Judges.

                                  (Filed: March 19, 2021)
                                      ______________

                                        OPINION
                                     ______________





 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
PORTER, Circuit Judge.

       Deyvi Alexander De Leon petitions for review of a final order of the Board of

Immigration Appeals (“BIA”). The BIA’s order (1) upheld a decision of an Immigration

Judge (“IJ”) denying De Leon’s application for cancellation of removal under 8 U.S.C.

§ 1229b and (2) denied De Leon’s motion to remand. We will deny De Leon’s petition

for review. We write for the parties, who are familiar with the record.

                                               I1

       Section 1229b(b)(1)(D) provides that an otherwise deportable alien may obtain

cancellation of removal if he, among other conditions, “establishes that removal would

result in exceptional and extremely unusual hardship to the alien’s spouse, parent, or

child, who is a citizen of the United States or an alien lawfully admitted for permanent

residence.” The BIA affirmed the IJ’s finding that De Leon’s child, mother, and father

would not suffer “extremely unusual hardship” because of his removal, thus precluding

cancellation of removal.

       “We lack jurisdiction to review discretionary decisions made pursuant to 8 U.S.C.

§ 1229b, including ‘exceptional and extremely unusual’ hardship determinations.” Patel

v. Att’y Gen., 619 F.3d 230, 232 (3d Cir. 2010) (citing 8 U.S.C. § 1252(a)(2)(B)(i)).

Instead, “[o]ur jurisdiction . . . is ‘narrowly circumscribed’ . . . to ‘colorable claims or



1
 We have jurisdiction under 8 U.S.C. § 1252(a). Where, as here, “the ‘BIA’s opinion
directly states that the BIA is deferring to the IJ, or invokes specific aspects of the IJ’s
analysis and factfinding in support of the BIA’s conclusions,’ we review both decisions.”
Uddin v. Att’y Gen., 870 F.3d 282, 289 (3d Cir. 2017) (quoting Oliva-Ramos v. Att’y
Gen., 694 F.3d 259, 270 (3d Cir. 2012)).
                                               2
questions of law.’” Pareja v. Att’y Gen., 615 F.3d 180, 186 (3d Cir. 2010) (quoting

Cospito v. Att’y Gen., 539 F.3d 166, 170 (3d Cir. 2008)); see also 8 U.S.C.

§ 1252(a)(2)(D). A claim is not colorable if “it is immaterial and made solely for the pur-

pose of obtaining jurisdiction or is wholly insubstantial and frivolous.” Pareja, 615 F.3d

at 186 (internal quotation marks omitted) (quoting Arbaugh v. Y & H Corp., 546 U.S.

500, 513 n.10 (2006)). We review questions of law de novo. Serrano-Alberto v. Att’y

Gen., 859 F.3d 208, 213 (3d Cir. 2017).

       As described in Part II, De Leon argues that the IJ violated his statutory, regula-

tory, and Fifth Amendment procedural due-process rights during the cancellation-of-

removal proceeding. In removal proceedings, “the alien shall have a reasonable oppor-

tunity . . . to present evidence on the alien’s own behalf.” 8 U.S.C. § 1229a(b)(4)(B). The

alien must demonstrate that a violation of § 1229a(b)(4)(B) prejudiced him. See, e.g.,

Silais v. Sessions, 855 F.3d 736, 745 (7th Cir. 2017) (to demonstrate a violation of

§ 1229a(b)(4)(B), the alien “must show ‘prejudice such that the IJ’s mistake impacted the

outcome of the proceedings’” (quoting Pronsivakulchai v. Gonzales, 461 F.3d 903, 907

(7th Cir. 2006))); Patel v. Sessions, 868 F.3d 719, 724 (8th Cir. 2017) (same); see also

Ponce-Leiva v. Att’y Gen., 331 F.3d 369, 377 (3d Cir. 2003) (holding that an IJ did not

violate an alien’s statutory right to counsel because the “facial lack of merit” to the

alien’s claim meant any violation made no difference in the result of the proceedings). By

regulation, an IJ must also “[a]dvise” an alien that he “ha[s] a reasonable opportunity . . .

to present evidence in his . . . own behalf.” 8 C.F.R. § 1240.10(a)(4) (2021).

       Aliens also have a Fifth Amendment due-process right to a “fundamentally fair

                                              3
[cancellation of] removal proceeding.” See Calderon-Rosas v. Att’y Gen., 957 F.3d 378,

386 (3d Cir. 2020). To establish a due-process violation, an alien must show that (1) “he

was prevented from reasonably presenting his case” and (2) “the infraction has

‘the potential for affecting the outcome of [the] deportation proceedings.’” Serrano-

Alberto, 859 F.3d at 213 (internal quotation marks omitted) (first quoting Fadiga v. Att’y

Gen., 488 F.3d 142, 155 (3d Cir. 2007); then quoting Cham v. Att’y Gen., 445 F.3d 683,

694 (3d Cir. 2006)) (emphasis omitted).

                                             II

                                             A

       De Leon argues that the IJ violated his statutory, regulatory, and constitutional

procedural rights in four ways during his cancellation-of-removal proceeding. All four

arguments fail.

       First, De Leon argues that the IJ violated his statutory right to “present evidence,”

8 U.S.C. § 1229a(b)(4)(B), and his due-process right to “present[] his case,” Serrano-

Alberto, 859 F.3d at 213, when the IJ denied a continuance De Leon sought to give him-

self time to provide documentation at the cancellation-of-removal proceeding. Even

assuming the IJ erred, this argument fails because De Leon cannot demonstrate that the

lack of documentation at the proceeding prejudiced him, that is it had the potential to

affect the outcome of the proceedings. See Rusu v. INS, 296 F.3d 316, 321 n.7 (4th Cir.

2002) (reviewing an alien’s statutory and constitutional rights to present evidence in the

same analysis and holding both claims failed because the alien could not demonstrate

prejudice).

                                             4
       The IJ invited De Leon to testify regarding the contents of the documents he

sought to present, and De Leon and his mother subsequently testified to the contents of

the documents. The IJ found De Leon and his mother credible and relied on their testi-

mony to find the facts that De Leon sought to establish through the absent documenta-

tion. For example, the documents included medical records De Leon sought to use to

establish his father’s dementia diagnosis and his mother’s workplace injury. But the IJ

did not need to see the documents because the IJ found that De Leon’s father was begin-

ning to suffer from a medical issue, possibly “Alzheimer’s and dementia.” A.R. 194. The

IJ also found that De Leon’s mother suffered an injury, rendering her unable to work.

       The documents also included De Leon’s income tax returns, which he wanted to

use to establish that he provided for his child and parents. But the IJ did not need to see

the tax returns because the IJ found that De Leon had filed the returns and was making

sixteen dollars an hour as a sales representative before his detention. This finding

removed the need to see the actual tax returns to understand the level of financial support

De Leon provided to his child and parents. Other documents included evidence of citizen-

ship for his child and father, but the IJ assumed that they were citizens in his decision.

Lastly, the documents included letters from his pastor and landlord attesting to his good

moral character. These documents were not relevant to the ground on which the agency

based its decision; the BIA affirmed the denial of his cancellation-of-removal application

because De Leon’s child, mother, and father would not suffer an “extremely unusual

hardship” as a result of his removal. A.R. 5. The BIA did not address whether De Leon



                                              5
had a “good moral character,” 8 U.S.C. § 1229b(b)(1)(B), as the letters attempted to

show.

        Relevant to the hardship determination, the IJ found the facts that De Leon sought

to establish with the absent documentation. Nonetheless, the IJ found that De Leon had

not demonstrated an “extremely unusual hardship” to De Leon’s child and parents if he

were removed. A.R. 192–96. Thus, De Leon has not shown that the denial of the continu-

ance violated due process because it did not prejudice him, regardless of an alleged statu-

tory or constitutional violation.2

        Second, De Leon argues that the IJ did not tell him that he could “present his own

affirmative testimony in narrative form or any other form.” Pet’r Br. 41. De Leon claims

that this alleged omission would violate the IJ’s regulatory obligation to “[a]dvise” him

that he would “have a reasonable opportunity . . . to present evidence in his . . . own

behalf,” 8 C.F.R. § 1240.10(a)(4), and his due-process right to “present[] his case,”

Serrano-Alberto, 859 F.3d at 213. The record contradicts De Leon’s claim. At his

removal proceeding, the IJ read De Leon his rights, including “the right to present your

own evidence, including documents, witnesses and your own testimony.” A.R. 218.

Later, at the cancellation-of-removal proceeding, the IJ invited De Leon to testify on his


2
  De Leon also argues that the IJ abused his discretion when he refused to grant a
continuance so that De Leon could submit his documentation. See generally Hashmi v.
Att’y Gen., 531 F.3d 256, 259 (3d Cir. 2008). Like De Leon’s statutory and due-process
claims regarding the denial of the continuance, this claim requires De Leon to
demonstrate that the refusal to grant the continuance prejudiced him. Matter of Sibrun, 18
I. & N. Dec. 354, 356 (BIA 1983). As shown in the analysis of De Leon’s statutory and
due-process claims regarding the continuance, De Leon has not demonstrated prejudice,
so this claim fails.
                                              6
own behalf, an invitation De Leon accepted. Thus, the IJ sufficiently advised De Leon of

his right to testify.

       Third, De Leon argues that he “was not given the opportunity to call his father as a

witness,” Pet’r Br. 47–49, in violation of his statutory right to “present evidence,” 8

U.S.C. § 1229a(b)(4)(B), and his due-process right to “present[] his case.” Serrano-

Alberto, 859 F.3d at 213. Again, even assuming the IJ erred, this argument fails because

the lack of testimony from his father did not prejudice De Leon or have the potential to

do so. See Davis v. Lynch, 802 F.3d 168, 177 (1st Cir. 2015) (requiring the alien to show

that the exclusion of evidence prejudiced his case).

       De Leon asserts that De Leon’s father would have testified regarding “the severity

and progression of [his] father’s illness, the ability of his mother to take care of his father

now and in the future, and the hardship [De Leon]’s deportation would have on his par-

ents.” Pet’r Br. 48–49. But De Leon and his mother extensively testified to these issues,

and the IJ found them credible. Thus, the IJ did not need to hear further testimony from

De Leon’s father to establish a record on these issues, and any alleged exclusion of De

Leon’s father’s testimony did not prejudice De Leon or have the potential to do so.

       Fourth, De Leon argues that by failing to “follow[] up” with questions for De

Leon and his mother after their testimony the IJ did not “fully develop the record as

required by the Due Process clause, statutes, and regulations.” Pet’r Br. 51. De Leon cites

no statute or regulation requiring the IJ to develop the record by asking the alien particu-

lar questions to strengthen his case. Further, in Serrano-Alberto, we expressly declined to



                                               7
hold that an IJ had an affirmative obligation to develop the record under the Fifth

Amendment’s Due Process Clause. 859 F.3d at 224 n.8.

                                              B

       In addition to his appeal, De Leon filed a motion to remand with the BIA based on

the IJ’s denial of De Leon’s motion to reconsider the IJ’s decision. De Leon claims that

the BIA abused its discretion in denying De Leon’s motion for remand “because it

engaged in no actual . . . review” of the IJ’s denial of his motion for reconsideration. Pet’r

Br. 53. On the contrary, the BIA considered and denied De Leon’s motion, so this argu-

ment fails. De Leon also claims that the BIA erred in treating De Leon’s motion for

remand as a motion to reopen, potentially preventing De Leon from filing a motion to

reopen in the future. Section 1229a(c)(7)(A) provides that “[a]n alien may file one motion

to reopen” in immigration proceedings subject to certain exceptions. De Leon fears that if

he chooses to file a motion to reopen in the future, the BIA might deny it because it

believes De Leon has already used his one opportunity to file a motion to reopen. De

Leon’s argument fails because it is not ripe; he does not indicate that he intends to file a

motion to reopen, and the BIA has not denied this hypothetical motion.

                                       *      *      *

       For the foregoing reasons, we will deny the petition for review.




                                              8